         Case 6:19-cv-01175-MK         Document 20       Filed 10/05/20     Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION




STEVEN P. SIMKINS,                                                   Case No. 6:19-cv-01175-MK

                      Plaintiff,                                                 OPINION AND
                                                                                      ORDER
       v.

M&M TRANSPORT,
a Washington Corporation,

                  Defendant.
_________________________________________

KASUBHAI, United States Magistrate Judge:

       Plaintiff Steven Simkins filed this lawsuit against Defendant M&M Transport in July

2019 pursuant to the Court’s diversity jurisdiction following a motor vehicle accident. See First

Amended Complaint, ¶ 1–4, ECF No. 3 (“FAC”). In early December 2019, the parties filed a

stipulated motion to dismiss, which the Court granted, entering judgment the same day. ECF

Nos. 10–12. Plaintiff now moves to set aside that judgment pursuant to Federal Rule of Civil

Procedure 60 (“Rule 60”), arguing the case should be reinstated based on excusable neglect. See

ECF No. 13. For the reasons that follow, the motion is DENIED.



Page 1 – OPINION & ORDER
           Case 6:19-cv-01175-MK          Document 20       Filed 10/05/20     Page 2 of 6




                                          BACKGROUND

          Defendant employed Plaintiff as a commercially licensed truck driver, including at the

time of the accident. FAC ¶ 2. During the majority of his routes, Plaintiff operated a specific

vehicle (the “Vehicle”), and at various times made complaints relating to the Vehicle’s steering.

Id. at ¶¶ 5–8. Those complaints were ignored. Id.

          In mid-August 2017, Plaintiff approached a turn along Highway 101 as a small sedan

veered into Plaintiff’s lane. Id. at ¶¶ 9–10. Plaintiff successfully avoided colliding with the

sedan; however, as he attempted to regain control, the Vehicle’s steering wheel was “non-

responsive,” causing the Vehicle to “violently collide” with the guardrail alongside the roadway.

Id. at ¶ 10 (quotation altered).1

          After the complaint was filed, the parties’ representatives engaged in at least two

conversations that ultimately concluded with Plaintiff’s counsel agreeing to dismiss the case in

order to pursue alternative remedies for his client. Brandt Decl. ¶¶ 6–10, ECF No. 14; see also

ECF Nos. 11–12 (granting stipulated motion to dismiss and entering judgment). After Plaintiff

was unsuccessful pursuing insurance claims, he filed the pending motion to set aside the

judgment. Brandt Decl. ¶¶ 11–13; see also Pl.’s Mot. Set Aside J. 2–4, ECF No. 13 (“Pl.’s

Mot.”).

///

///




1
  In its response, Defendant offers an alternative interpretation of the events that gave rise to the
collision. Specifically, Defendant highlights police reports that concluded Plaintiff’s excessive
speed on the turn caused the accident and that the existence of the sedan was not reported to the
police within 72 hours. Def.s’ Resp. Opp’n 3, 5–6, ECF No. 15, (“Def.’s Opp’n”). For purposes
of the pending motion, however, and without guidance from the parties, the Court accepts as true
the facts as described in the FAC.


Page 2 – OPINION & ORDER
         Case 6:19-cv-01175-MK           Document 20       Filed 10/05/20      Page 3 of 6




                                           STANDARD

       In certain circumstances, a district court may grant relief from a final judgment or order

pursuant to Rule 60(b). The Ninth Circuit has explained, however, that such relief “should be

granted sparingly to avoid manifest injustice and only where extraordinary circumstances

prevented a party from taking timely action to prevent or correct an erroneous judgment.”

Navajo Nation v. Dep’t of the Interior, 876 F.3d 1144, 1173 (9th Cir. 2017) (emphasis in

original; quotation altered). As relevant here, Rule 60(b)(1) allows courts to relieve a party from

final judgment for “mistake, inadvertence, surprise or excusable neglect.” See United States ex

rel. Familian Northwest, Inc. v. RG & B Contractors, Inc., 21 F.3d 952, 955–56 (9th Cir. 1994).

       The Ninth Circuit has instructed that the following factors are relevant for determining

whether a party has established excusable neglect:

               (1) the danger of prejudice to the non-moving party, (2) the length
               of delay and its potential impact on judicial proceedings, (3) the
               reason for the delay, including whether it was within the
               reasonable control of the movant, and (4) whether the moving
               party’s conduct was in good faith.

Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (en banc) (citing Pioneer Investment

Services Co. v. Brusnwick Associates Ltd. Partnership., 507 U.S. 380, 395 (1993)). Finally,

whether to grant a motion pursuant to Rule 60 is left to the discretion of the district court. See

Brandt v. Am. Bankers Ins. Co., 653 F.3d 1108, 1110 (9th Cir. 2011).

                                           DISCUSSION

       Although Plaintiff’s motion references Rule 60 and cites the Supreme Court’s “leading

case” on excusable neglect, Pl.’s Mot. 2 (citing Pioneer, 507 U.S. at 388–94), he does not

specifically address the factors the Ninth Circuit has mandated district courts evaluate when

ruling on excusable neglect in the context of Rule 60 motions. See Briones v. Riviera Hotel &




Page 3 – OPINION & ORDER
         Case 6:19-cv-01175-MK           Document 20       Filed 10/05/20     Page 4 of 6




Casino, 116 F.3d 379, 381 (9th Cir. 1997) (adopting Pioneer test for consideration of Rule 60(b)

motions); see also Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010).

       Instead, Plaintiff argues his counsel’s mistaken belief as to the identity of his employer

justifies setting aside this Court’s judgment. Specifically, Plaintiff’s counsel alleges that he was

“enticed to dismiss upon the mistaken understanding that Defendant M&M Transport was the

employer.” Pl.’s Mot. 3 (citing Brandt Decl. ¶¶ 2–4). Plaintiff highlights a “Correcting Notice of

Closure” form that lists “Barret Business Services, Inc.” (“BBSI”) as his employer. Brandt Decl.,

Ex. 2. Based on that exhibit, Plaintiff asserts that “[i]t has now been unequivocally determined

that M&M Transport was not Plaintiff’s employer.” Id.2

       The evidence supplied by Plaintiff, however, is insufficient to support his assertion that

Defendant M&M Transport was not his employer. Under Oregon’s statutory scheme for

workers’ compensation, a worker is any person who supplies service for remuneration, subject to

the direction and control of an employer. See Or. Rev. Stat. (“ORS”) § 656.005(30). That statute

further defines an employer as any person or entity “that contracts to pay a remuneration for the

services of any person and has the right to direct and control such services.” Id. at

§ 656.005(13)(a) (emphasis added). A “right to direct and control” exists where the contracted

employer, inter alia, sets the employee’s hours and shifts, controls the employee’s work location,

establishes procedures, and maintains the power to terminate the employee. See Gibson v.

Safeway Stores, Inc., 307 Or. 120, 122 (1988).



2
  Plaintiff further asserts Defendant’s counsel made “additional misrepresentations” that
contributed to the current “misunderstanding,” including that (1) Defendant was without
meaningful assets to satisfy any judgment sought; (2) uninsured motorists and/or underinsured
motorists policies were available to Plaintiff if he dismissed the case, and (3) Defendant would
assist Plaintiff in pursuing such insurance claims. Id. (citing Brandt Decl. ¶¶ 6–10). Assuming
without deciding that these alleged representations were in fact made, the Court finds they have
no bearing on the excusable neglect standard and accordingly declines to consider them further.


Page 4 – OPINION & ORDER
          Case 6:19-cv-01175-MK           Document 20         Filed 10/05/20      Page 5 of 6




        Although Plaintiff cites an exhibit that lists BBSI as his “employer,” Defendant

simultaneously remained his employer for purposes of Oregon workers’ compensation law. For

example, Defendant retained direction and control over where and how Plaintiff would perform

his job and determined how much he was paid. Blankenship Decl. ¶ 4, ECF No 16. Under the

contractual relationship between Defendant and BBSI, the latter “engage[d] in a co-employer

relationship only for purposes of providing workers compensation coverage under [the

contract].” Id. at ¶ 6. Significantly, Plaintiff has offered no evidence or argument that the

exclusion principles of Oregon’s workers’ compensation scheme do not apply in this context. See

ORS § 656.018(1)(a)) (“The liability of every employer who satisfies the duty required by ORS

656.017(1) is exclusive and in place of all other liability arising out of injuries . . . .”).

        Finally, even if Plaintiff could establish that Defendant was not his employer, that

purported mistake is insufficient to justify vacating the stipulated judgment. Although in limited

circumstances Rule 60(b)(1) can excuse mistakes on the part of counsel, see Bateman, 231 F.3d

at 1223, parties are generally “bound by the actions of their lawyers,” Casey v. Albertson’s Inc.,

362 F.3d 1254, 1260 (9th Cir. 2004). See also Pincay, 389 F.3d at 860 (9th Cir. 2004) (Berzon,

J., concurring) (“Pioneer thus indicates that a district court may find neglect ‘excusable’ if it is

caught quickly, hurts no one, and is a real mistake, rather than one feigned for some tactical

reason.”) (emphasis added). Applying the Pioneer factors to this record, the prejudice to

Defendant of vacating a judgment issued by this Court in December 2019, length of delay

between the stipulated motion to dismiss and Plaintiff’s current motion, and reasons for delay all

weigh in favor of denying the motion to vacate. See Minns v. Peake, 466 F. App’x 619, 620 (9th




Page 5 – OPINION & ORDER
         Case 6:19-cv-01175-MK          Document 20         Filed 10/05/20    Page 6 of 6




Cir. 2012) (“The district court reasonably concluded that the prejudice, length of delay and

reason for delay factors favored denial of Minns’ motion.”).3

       As such, the Court finds that Plaintiff has not established excusable neglect and there is

an insufficient basis for setting aside the judgment.

                                              ORDER

       For the reasons above, Plaintiff’s motion to vacate (ECF No. 13) is DENIED.

       DATED this 5th day of October 2020.


                                                        s/ Mustafa T. Kasubhai
                                                        MUSTAFA T. KASUBHAI
                                                        United States Magistrate Judge




3
  The Court further finds that Plaintiff has “failed to demonstrate the requisite excusable neglect”
based upon his failure to offer evidence or specific argument relating to the relevant Pioneer
factors. See Williams v. Securitas Sec. Servs. USA, Inc., 584 F. App’x 891, 892 (9th Cir. 2014).
(“The record supports the district court’s finding that Williams failed to offer any evidence of
excusable neglect on behalf of his counsel of record at the time the motion to dismiss was
filed.”). This lack of additional evidence operates as an additional independent reason to deny
Plaintiff’s motion.




Page 6 – OPINION & ORDER
